DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson et al. (G.B. Pat. No. 1361459, hereinafter “Jackson”).
Specifically, regarding Claim 1, Jackson discloses a keyboard assembly (FIGS. 5 and 6), comprising: a feature plate (61), a key assembly including a switch structure (FIG. 1) and a keycap (KC; FIG. 6 reproduced below), the switch structure being coupled to the keycap (KC; FIG. 6) and facilitating translation of the keycap (KC) in response to a user input (FIG. 6), the switch structure defining a central aperture (CA; an area within the outer edge surface of 50), the switch structure including an upstop (51) and a buckling dome (60), the upstop (51) being configured to receive a first portion (a top portion) of the buckling dome within the central aperture (CA), and a chassis (62) affixed to the feature plate (FIG. 6).

    PNG
    media_image1.png
    462
    543
    media_image1.png
    Greyscale

Regarding Claim 2, Jackson discloses that the chassis (62) includes a set of buckling dome retaining features (side surfaces of RF1, RF2 to which the dome rests and is secured; FIG. 5, a portion of which is reproduced below) configured to couple a second portion of the buckling dome to the chassis (62).

    PNG
    media_image2.png
    366
    400
    media_image2.png
    Greyscale

Regarding Claim 3, Jackson discloses that the buckling dome retaining features extend into the central aperture (CA) of the switch structure (FIGS. 5 and 6).
Regarding Claim 6, Jackson discloses that the buckling dome is positioned entirely within the central aperture (CA) of the switch structure (FIG. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Glicksman (U.S. Pat. No. 5,671,840, hereinafter “Glicksman”). 
Jackson discloses substantially all of the limitations of the present invention, but does not disclose the claimed film.  However, Glicksman discloses that the switch structure also includes a film (54) positioned over the central aperture of the switch structure, the film being configured to seal the central aperture of the switch structure (FIG. 5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glicksman with the device of Jackson to seal the buckling dome within the central aperture to prevent foreign object interference. 

Claims 7, 9, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purcocks (U.S. Pat. Publ. No. 2007/0147934) in view of Siddeeq (U.S. Pat. Publ. No. 2009/0120774).
Specifically, regarding Claim 7, Purcocks discloses a keyboard assembly (¶ [0001]), comprising:  a key assembly including a switch structure and a keycap (34; FIG. 7), the switch structure having an internal opening (an area between adjacent portions of 10; FIG. 7) and a buckling dome (24) positioned within the internal opening (FIG. 7), a chassis (10), the chassis (10) comprising a buckling dome retaining feature (22A; FIG. 7 reproduced below), wherein a first portion (22) of the buckling dome (24) is coupled to the buckling dome retaining feature (FIG. 7).  Purcocks does not disclose a chassis affixed to a base layer.  

    PNG
    media_image3.png
    685
    633
    media_image3.png
    Greyscale

However, Siddeeq discloses a chassis (6, 7) affixed to a base layer (5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siddeeq with the device of Purcocks to seal the buckling dome within the central aperture to prevent foreign object interference. 
 Regarding Claim 9, Purcocks discloses that the switch structure further includes an upstop (UPS, a corner or edge surface portion of 14 in contact with 24; FIG. 7) within the internal opening (FIG. 7), the upstop (UPS) being configured to couple to a second portion of the buckling dome (FIG. 7). 
Regarding Claim 10, Purcocks discloses that the buckling dome retaining feature extends within the internal opening of the switch structure (FIG. 7). 
Regarding Claim 15, Purcocks discloses a key of a keyboard (FIG. 7, Abstract), comprising: a chassis (10) having a set of buckling dome retaining features (22A; FIG. 7 reproduced above), a switch structure coupled to the chassis (FIG. 7), the switch structure having a set of upstops (UPS) and defining a central aperture (an area between adjacent portions of 10; FIG. 7), the set of buckling dome retaining features extending within the central aperture of the switch structure (FIG. 7), the set of upstops (UPS) being positioned at a periphery of the central aperture (FIG. 7), and a buckling dome (24) positioned within the central aperture of the switch structure (FIG. 7), wherein the buckling dome is retained within the central aperture by the set of buckling dome retaining features and the set of upstops (FIG. 7).  Purcocks does not disclose a chassis affixed to a feature plate.  
However, Siddeeq discloses a chassis (6, 7) affixed to a feature plate (5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siddeeq with the device of Purcocks to seal the buckling dome within the central aperture to prevent foreign object interference. 
Regarding Claim 16, Purcocks discloses that each buckling dome retaining feature of the set of buckling dome retaining features comprises a notch which receives a portion of the buckling dome (FIG. 7). 
Regarding Claim 17, Purcocks discloses that each buckling dome retaining feature of the set of buckling dome retaining features defines a spring arm (SA; identified in FIG. 7 above) configured to bend in response to an actuation of the buckling dome (FIG. 7). 
Regarding Claim 18, Purcocks discloses the buckling dome and the set of dome retaining features are configured to provide a tactile feedback to a user when the buckling dome is actuated (upon deflection and after depression of the buckling dome member; (¶¶ [0007], [0037]). 
Regarding Claims 19 and 20, Purcocks discloses substantially all of the limitations of the present invention, but does not disclose the claimed film and connection.  However, Siddeeq discloses that (i) the switch structure includes a film (2) positioned over the central aperture (FIG. 2), as recited in Claim 19, and (ii) actuation of the buckling dome forms an electrical connection between a set of electrically-conductive pads positioned on the chassis (¶ [0023]), as recited in Claim 20.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siddeeq with the device of Purcocks to seal the buckling dome within the central aperture to establish an electrical connection upon depression by a device user.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purcocks and Siddeeq in view of Jung et al. (U.S. Pat. No. 7,589,292, hereinafter “Jung”). 
The combination of Purcocks and Siddeeq discloses substantially all of the limitations of the present invention, but does not disclose the claimed source.  However, Jung discloses (i) a light source (320; FIG. 2) formed into or otherwise coupled to the chassis (via 310), (ii) that the light source (320; FIG. 2) is configured to transmit light into a channel (220) defined by the switch structure (FIG. 2), (iii) that the switch structure is made from a transparent material (col. 4, II. 4-14), and (iv) a film (230) positioned over the switch structure, the film being configured to direct light from the light source to a lower surface of the keycap (14; col. 4, II. 4-14).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with the assembly of Soma to provide optical feedback to a device user.
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANTHONY R JIMENEZ/ Primary Examiner, Art Unit 2833